Title: To George Washington from Colonel William Crawford, 12 February 1777
From: Crawford, William
To: Washington, George



Sir
Fredrick town Mary land Feby 12th 1777

I am sory to brek in uppon your Hours that Aught to reast you from the many feteagues you have to under go in that important task you have under taken in Defence of our Libertys.
But nedsesetys Obliges me under my Present Defiquiltys.
I Should have bin with you sir before now but for the following reasons viz.
The Great probebility of an Endien War for many Evident reasons Given by the Endien through the Course of Last Sumer.
The[y] have Killd many of our people on the frontiers, and since the Last Treety at Fort pit one thing of Consequince, from a Pition of the People at Contockey to the Esembly of Virga 450 lbs of Powder was to be Sent them, Which was put into the Charge of som men to be taken there, and on they way the men went A shore below the mouth of Scothey and was fired on and five out of Seven Killd, 2 maid there Escap to the mouth of Kanhaway, all the Amonition fell into there

hands many Reasons we have to Expect A war this spring, Cheef the Lower Setlements of the Ohio has Moved of and Should both the Regement now be moved away it will Greatly Distress the people, as the Last Raised by my self was Expected to be a Guard for them if there was an Endien war And by the Governer of Virga I was Opinted to Comand that Regement at the Requist of the people.
The Conditions was they was inlisted during the War, and if an Endien war was this spring, to be Continued there as there intrust was in the Spot, and if no war with the Endiens on that Quarter, to go Whare ever calld, on this Conditions many Cheerfully Enterd, The Regement I beleve by this time is nearly maid up, as 500 and od was maid up before I cam a way, and the Officers recruting very fast, but Should they be Ordred away before the[y] get Blankets and Other nessesarys I do not [k]now how they are to be moved and the inhabitants will be in Great fear under the Present Cercumstance, and the many men Alredy taken from that place if that regement Should march a way, will Leave few or no men to defend them, nor Arms as Cheef of the first men was Armd out of that place which has left them very Bear of Arms, But Let me be Ordred any whare I will go if I Posable.
I sopose by this time you may have herd of all my Misfortuns The loss of Hugh Stephensons and Val Crawford [w]ho Died the 7th of Last Month at Bulskin without any will which is very hard on me, as his Afairs and mine are so Blend together that no man can Setle them but my self, and should I be Cut of before they are Setled will ruin his Children and mine.
If I can have som Litle time to Administor and setle the Estate, I can then Opiont a man to Acct for me, and then I am ready to Obay your Comands By the Death of Val Crawford the hole manegement of Colo. Hughs Estate falls on me, as he was the only one that Administered on his Estate, and now Lys on me, and no thing done yeat in Either Estate, and both going to wast.
I am now going to the Congress to see how my Regement is to be Armd and to get nessesarys, and Expect to return Emedetly Over the mountain, Should you have any orders there, you may write by Snick⟨ers’⟩ Express [w]ho is to See me, Any thing I can do you may Comand me Excuse haast as the Expess is now waiting.
May you ever be fourtenute is Dayly wish and prayer [of] your most Humle and Obedent Servt

W. Crawford

